Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “A delivery apparatus in which the control apparatus according 10to claim 1 is mounted.” The claim is dependent from claim 1 in which the preamble states “A control apparatus communicably coupled to a delivery apparatus…”. For purposes of examination, Examiner is interpreting that the Applicant means the control apparatus is mounted, and the delivery apparatus is communicably coupled to the control apparatus as stated in claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-8 recite a control apparatus (i.e. article of manufacture or machine), claims 9-14 recite a non-transitory computer readable medium (i.e. article of manufacture or machine), and claims 15-20 recite a method (i.e. process) Therefore, claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 9, and 15 recite the limitations of receiving sensor information and identifying an act of a user from the sensor information; determining whether the identified act includes an act during which the user is not able to receive a package; and 10having the package arrive at the user, in a case in which the identified act does not include the act during which the user is not able to receive the package. The limitations are drawn to a delivery method of delivering a package when the user is or is unable to accept delivery. The limitations correspond to certain methods of organizing human activity (managing personal behavior or interactions between people), i.e. determining whether the identified act includes an act during which the user is not able to receive a package. The claims also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining whether the identified act includes an act during which the user is not able to receive a package; and 10having the package arrive at the user, in a case in which the identified act does not include the act during which the user is not able to receive the package. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional element of a control apparatus communicably coupled to a delivery apparatus and at least one sensor, the control apparatus comprising a controller. The apparatus and sensor amounts to linking the judicial exception to a particular field of use. The additional element also recites computer components recited at a high-level of generality performing the above mentioned limitations, and amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claims 2, 10, and 16 recite the limitation that delivery apparatus includes at least one of an unmanned aircraft, a vehicle, or a delivery person terminal. The limitation recites the additional elements of an unmanned aircraft and a vehicle which amounts to generally linking the judicial exception to a particular field of use. The additional element of the delivery person terminal amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-8, 11-14, and 16-20 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 3-8, 11-14, and 16-20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell (2015/0154850).

Claim 1: A control apparatus communicably connected to a delivery apparatus and at least one sensor, the control apparatus comprising a 5controller configured to: (Fadell ¶0051 discloses the plurality of intelligent multi-sensing network connected devices that communicate with each other and ¶0052 the smart home environment with the devices; ¶0329 disclosing the deliverer (DL) communicating with the networking communication portion of the doorbell by communicating from the deliver’s mobile device (delivery person terminal))
receive sensor information from the sensor and identify an act of a user from the sensor information; (Fadell ¶0328 disclosing a smart doorbell of the environment that interacts with devices of the environment (which may be a home, see Fig. 1) and services platform such as systems users associated with the environment (e.g. owners, occupants); ¶0329 disclosing one or more sensors of the doorbell in combination with other smart devices provided at the environment; ¶0336 disclosing obtaining information from the sensors of the environment or user; ¶0337 disclosing a do not disturb mode being set for the environment due to the user going to sleep and the platform may infer from information collected from one or more smart devices of the environment)
determine whether the identified act includes an act during which the user is not able to receive a package; (Fadell Fig. 21 disclosing determining environment status data of at least one smart environment based on sensor data collected from a smart device at the environment; ¶0367 disclosing feedback from the doorbell that helps in facilitating package delivery when the user is sleeping or otherwise pre-occupied or otherwise unfit to meet the deliverer; ¶0336 disclosing obtaining information from the sensors of the environment or user; ¶0337 disclosing a do not disturb mode being set for the environment due to the user going to sleep and the platform may infer from information collected from one or more smart devices of the environment; ¶0070 disclosing the smart device being controlled when occupant is sitting on a couch or in bedroom preparing for sleep; see also ¶0077 and ¶0354)
and 10control the delivery apparatus to have the package arrive at the user, in a case in which the identified act does not include the act during which the user is not able to receive the package. (Fadell ¶0341 disclosing when status information obtained from the smart environment indicates current availability to receive a package (e.g. availability for the next 4 hours), the facilitator may immediately deliver the package to the environment)

Claims 9 and 15 – 
Claims 9 and 15 are directed to a non-transitory computer readable medium, and a method, respectively. Claim 9 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claims 9 and 15 are therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 9 recites: 
(Claim 9) A non-transitory computer readable medium storing a program configured to cause a computer, as a control apparatus communicably connected to a delivery apparatus and at least one sensor, to execute 15operations, the operations comprising: (Fadell ¶0298 disclosing a non-transitory computer readable medium; ¶0051 discloses the plurality of intelligent multi-sensing network connected devices that communicate with each other and ¶0052 the smart home environment with the devices; ¶0329 disclosing the deliverer (DL) communicating with the networking communication portion of the doorbell by communicating from the deliver’s mobile device (delivery person terminal))

Claim 2: The control apparatus according to claim 1, wherein the 15delivery apparatus includes at least one of an unmanned aircraft, a vehicle, or a delivery person terminal. (Fadell ¶0329 disclosing the deliverer (DL) communicating with the networking communication portion of the doorbell by communicating from the deliver’s mobile device (delivery person terminal))

Claims 10 and 16 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 10 and 16 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a control apparatus. Claims 10 and 16 are therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The control apparatus according to claim 1, wherein in a case in which the identified act does not include the act during which the user is 20not able to receive the package, the controller is configured to determine whether a buffer time stored in association with the act has elapsed, and have the package arrive at the user after lapse of the buffer time. (Fadell ¶03663 disclosing the system generating feedback for the deliverer which may be determined on rules of the platform, i.e. re-attempt delivery at another time that may be specified; ¶0409 disclosing the example of status information communication on when to allow a delivery to a location, e.g. after 4:00 p.m. on Mondays and Wednesdays)


Claims 11 and 17 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 11 and 17 recite limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a control apparatus. Claims 11 and 17 are therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: A control apparatus according to claim 1, wherein the act 25during which the user is not able to receive the package includes at least one of sleeping, bathing, defecating, or eating. (Fadell  ¶0337 disclosing a do not disturb mode being set for the environment due to the user going to sleep and the platform may infer from information collected from one or more smart devices of the environment; ¶0070 disclosing the smart device being controlled when occupant is sitting on a couch or in bedroom preparing for sleep; see also ¶0077 and ¶0354 disclosing the smart environment data being analyzed or processed in conjunction with the packaged and/or delivery data and identifying that the user is sleeping)

Claims 12 and 18 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 12 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a control apparatus. Claims 12 and 18 are therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The control apparatus according to claim 1, wherein the at least one sensor is a plurality of sensors respectively installed in 30a plurality of spaces, and the control apparatus is communicably connected to the plurality of sensors. (Fadell ¶0328 disclosing a smart doorbell of the environment that interacts with devices of the environment (which may be a home, see Fig. 1) and services platform such as systems users associated with the environment (e.g. owners, occupants); ¶0329 disclosing one or more sensors of the doorbell in combination with other smart devices (also sensors) provided at the environment)


Claims 13 and 19 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 13 and 19 recite limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a control apparatus. Claims 13 and 19 are therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The control apparatus according to claim 1, wherein upon 35determining that the identified act does not include the act during which the user is not able to receive the package, the controller is configured to P0205002-US (16/20)- 17 - calculate a time required until arrival of the package at the user, and notify the user's user terminal of the required time. (Fadell ¶0380 disclosing the delivery entity business may communicate to the smart home environment the estimated time of arrival for the deliverer at the environment in order to accommodate the arrival of the deliverer; the system continuously keeps the user up to date with respect to the delivery status package; the deliverer efficiently schedules attempted deliveries and adjusts a planned and/or current delivery attempt according to the user’s schedule (i.e. not during do not disturb mode, etc. which may be shared by the system, this during a time when the act is not one where user us not able to receive the package))


Claims 14 and 20 are directed to a non-transitory computer readable medium, and a method, respectively. Claims 14 and 20 recite limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a control apparatus. Claims 14 and 20 are therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The control apparatus according to claim 6, wherein in a case 5in which the controller has received delivery permission from the user terminal after notifying the user terminal of the required time, the controller has the package arrive at the user. (Fadell ¶0380 disclosing notifying the user in the smart home environment of the delivery arrival; the user/recipient causing certain sensors to activate and/or turn off in preparation of the deliverer arriving and updating any suitable modes or otherwise providing instructions to the system for handling the planned delivery once the deliverer and/or package arrives (indicates permission); further the deliverer efficiently schedules attempted deliveries and adjusts a planned and/or current delivery attempt according to the user’s schedule; ¶0339 and ¶0409 disclosing allowing the delivery at certain times) 

Claim 8:  A delivery apparatus in which the control apparatus according 10to claim 1 is mounted. (Fadell ¶0322 disclosing the smart doorbell being mounted; see also Fig. 1 and ¶0054 and ¶0092 disclosing the smart home environment with the doorbell and multi-sensing network devices)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628